Exhibit 3.2 ARTICLES OF AMENDMENT TO SUNSHINE EQUITIES CORP. THE UNDERSIGNED. being the President of SUNSHINE EQUITIES CORP., does hereby amend its Articles of Incorporation as follows: ARTICLE I CORPORATE NAME The name of the Corporation shall be LAL Ventures Corp. I hereby certify that the following was adopted by a majority vote of the shareholders and directors of the corporation on August 11, 1998 and that the number of votes cast was sufficient for approval. IN WITNESS WHEREOF, I have hereunto subscribed to and executed this Amendment to Articles of Incorporation this on August 11, 1998. /s/ ERIC P. LITTMAN Eric P. Littman, President The foregoing' instrument was acknowledged before me on August 11, 1998, by Eric P. Littman, who is personally known to me. /s/ ISABEL J. CANTERA Notary Public My commission expires: ISABEL J. CANTERA MY COMMISSION # CC 429309 EXPIRES: February 25, 1999 Bonded Thru Notary Public Underwriters
